Post, J.
The appellees commenced separate actions in the district court of Otoe county for the purpose of setting aside a conveyance by the defendants Miles and John McAleer, dated September 21, 1888, for the west half of section 22 and the northwest quarter of section 23, all in township 9, range 10, in Otoe county; also a conveyance by Miles McAleer to Thomas E. McAleer for the southeast quarter of section 23 in said township and range, dated August 22, 1888, on the ground that said conveyances were without consideration and made for the purpose of defrauding the creditors of the said Miles and John McAleer.
" The answers of the several defendants put in issue all the material allegations of the petitions except the conveyances, which are admitted. The court below found that the southwest quarter of section 23 was the homestead of *516the defendant Catherine McAleer, and had been occupied as such for many years by her and her husband, James McAleer, who held the title thereto at the time of his death in the month of September, 1888, and both petitions were accordingly dismissed as to that tract. The court further found that the conveyance of the southeast quarter of section 22 to Thomas F. McAleer was without consideration and in fraud of the rights of the creditors of Miles McAleer, the grantor thereof. There was a further finding that the defendants John and Miles McAleer, as heirs at law of James McAleer, deceased, each had an undivided seventh interest in the west half of section 22, subject to the dower interest of their mother, Catherine McAleer, and that the conveyance to the latter by said Miles and John was without consideration and in fraud of the rights of their creditors. The decree provided for the sale of the interests of said defendants, as found in the real estate above mentioned, to satisfy the judgments of the plaintiffs, from which the defendants appeal. It will serve no useful purpose to set out the evidence adduced on the hearing in the district court, or a statement of the facts proven. This is a typical ease of its class and clearly within the rule so well settled in this court, viz., that all presumptions are in favor of the finding below, and the judgment of the trial court will not be disturbed unless clearly wrong. We have carefully read over the bill of exceptions and think there is evidence sufficient to sustain the finding, and the judgment of the district court is
Affirmed.
The other judges concur.